Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 14 September 2022. Claims 1-3, 5-12, 14-17 and 20 are pending and have been considered as follows. Claims 4, 13 and 18-19 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 20, rejection of claims 9 and 20 under 35 USC 112(b) and rejection of claims 1-3, 5-12, 14-17 and 20 under 35 USC 103 as set forth in the office action of 23 June 2022 have been considered and are persuasive. Therefore, the Claim Objections to claim 20, rejection of claims 9 and 20 under 35 USC 112(b) and rejection of claims 1-3, 5-12, 14-17 and 20 under 35 USC 103 as set forth in the office action of 23 June 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-12, 14-17 and 20 under 35 USC 101 as set forth in the office action of 23 June 2022 have been considered and are NOT persuasive-
	The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner has also consulted the rejection of the claims under 35 USC 101 and the arguments provided by the Applicant with a Technology center Quality Assurance Specialist (TQAS), Sh. Baniani, and it was concluded that the claims are to be rejected under 35 USC 101 since the claimed invention is directed to an abstract idea (mental process / mathematical concepts). For example, the limitations “calculate a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV … [and] calculate an average value of the reference correction value and the real-time correction value as a final real-time correction value for the real-time localization …” are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected (retrieved, detected, etc.) and determining (analyzing, comparing, calculating, etc.) information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). And the additional limitations such as “retrieve a reference landmark around the AV from a map aggregating server (MAS), wherein the AV is configured to interact with the MAS for real-time localization; detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices installed on the AV … retrieve, from the MAS, a reference correction value associated with a road segment where the AV is travelling … and perform the real-time localization error correction of the AV based on the final real-time correction value” do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. For example, the “retrieve …” and “detect …” steps are recited at a high level of generality (i.e., as a general means of retrieving and detecting data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. And the “perform …” step is also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. See 35 USC 101 below for further clarification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because of the recited limitation “real-time localization error correction of the AV”. Since previously the limitation “the real-time localization error correction of the AV” is used (in claim 10); it is unclear, to the Examiner, whether in claim 20, Applicant is referring to the same real-time localization error correction of the AV previously recited or not.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a processor, claim 9 is directed to a vehicle and claim 10 is directed to a method. Therefore, claims 1, 9 and 10 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 9 and 10 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A processor for real-time localization error correction of an autonomous vehicle (AV), configured to: 
retrieve a reference landmark around the AV from a map aggregating server (MAS), wherein the AV is configured to interact with the MAS for real-time localization; 
detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices installed on the AV;  
calculate a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV; 
retrieve, from the MAS, a reference correction value associated with a road segment where the AV is travelling; 
calculate an average value of the reference correction value and the real-time correction value as a final real-time correction value for the real-time localization; and 
perform the real-time localization error correction of the AV based on the final real-time correction value

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculate …” in the context of this claim encompasses a person looking at data collected (received, detected, retrieved, etc.) and forming a simple judgement (determination, analysis, comparison, calculation, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer/processor/server to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 1 recites: 
A processor for real-time localization error correction of an autonomous vehicle (AV), configured to: 
retrieve a reference landmark around the AV from a map aggregating server (MAS), wherein the AV is configured to interact with the MAS for real-time localization; 
detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices installed on the AV;  
calculate a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV; 
retrieve, from the MAS, a reference correction value associated with a road segment where the AV is travelling; 
calculate an average value of the reference correction value and the real-time correction value as a final real-time correction value for the real-time localization; and 
perform the real-time localization error correction of the AV based on the final real-time correction value

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “retrieve … landmark …,” “detect … landmark …”, “retrieve .. value …” and “perform … correction …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, vehicle) to perform the process. In particular, the retrieving and detecting steps are recited at a high level of generality (i.e. as a general means of retrieving a landmark/value and detecting corresponding landmark for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The performing step is also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the previous steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. Lastly, claims 1, 9 and 10 further recite the “processor”, “autonomous vehicle”, “image data captured by one or more image capture devices” and “map aggregating server” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The processor(s), device(s) and server(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of retrieving landmark(s)/value(s) and detecting landmark(s) are well-understood, routine and conventional activities because the background recites that the sensors/devices are all conventional sensors/devices, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. An autonomous vehicle interacting with the server is a well‐understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-3, 5-8, 11-12, 14-17 and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-3, 5-8, 11-12, 14-17 and 20 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 9 and 10. 
Therefore, claim(s) 1-3, 5-12, 14-17 and 20 are ineligible under 35 USC §101.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667